Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner appreciates the applicant’s amendment in view of an updated search identifying relevant art applicable to the instant application.  However, in view of relevant art as cited by the applicant in the IDS filed 12/18/2020, the Examiner interprets the disclosures contained therein to be directly relevant as reflected in the rejection below.
The Office acknowledges the Terminal Disclaimers filed and approved with regards to co-pending applications 16/564255, 16/417763 and 16/417731.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8-10, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US Patent 9712712) in view of Armbruster et al. (US PgPub 20150116408) and further view of Sreekumar et al. (US Patent 9250595 as provided by the applicant).
Regarding claim 9: Kuo discloses a method for correcting in-track position errors in a digital printing system having a linear printhead, the linear printhead extending in a cross-track direction and including an array of light sources for exposing a photosensitive medium, comprising: 
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [line image 310 is defined by digital image data specifying a plurality of lines 400 to be printed at different cross-track positions (i.e., positions separated in the cross-track direction 275). Since the cross-track direction 275 will be aligned with the length of the linear printhead 250, each line 400 will be printed using a different portion of the linear printhead 250 ... before the rows in the captured image are averaged together, a skew correction operation is performed to detect and correct any skew in the captured image to insure that the printed lines are aligned with the columns in the captured image. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 16 lines 40-47 & col. 18 lines 16-44]; 
b) printing the test target using the digital printing system to provide a printed test target [each line 400 will be printed using a different portion of the linear printhead 250, col. 16 lines 45-47]; 
c) using a digital image capture system to capture an image of the printed test target [a scan printed line image step 320 is next used to capture an image of the printed line image. In some arrangements, the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100. In other arrangements, an operator can remove the printed line image from the printer 100 and an external imaging system (e.g., a flatbed scanner) can be used to provide the captured image, col. 17 line 64 – col. 18 line 15]; 
d) using a data processing system to automatically analyze the captured image to determine a measured in-track position for each of the alignment marks [lines 400 extend in a length direction 405, which is preferably parallel to the in-track direction 270, and produce printed lines having linewidths that vary along the length direction 405 ... detect linewidths step 325 is used to analyze the captured image to determine linewidth parameters representing linewidths of the plurality of lines in the printed line image at a plurality of positions along the length direction. This step is performed automatically using a data processor, col. 16 lines 21-39 & col. 18 lines 16-20]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining an in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross- track position; g) storing a representation of the in-track position correction function in a digital memory; h) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; i) determining corrected image lines by resampling the digital image data responsive to the stored representation of the in-track position correction function; wherein the in-track position correction function is non-linear.
Kuo discloses adjustments in registration can be also accomplished but does provide details [Other adjustment mechanisms can also be provided to adjust other geometrical parameters such as skew between the linear printhead and the axis of the imaging member [interpreted to mean in-track misalignment]; e.g. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 11 lines 56-59, col. 16 lines 40-47 & col. 18 lines 16-44] thus, Kuo appears to fail to disclose e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining an in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross- track position; g) storing a representation of the in-track position correction function in a digital memory; h) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; i) determining corrected image lines by resampling the digital image data responsive to the stored representation of the in-track position correction function; wherein the in-track position correction function is non-linear.
Armbruster discloses in a related system from the same field of endeavor [correction color-to-color registration, p0088] including one or more printing subsystems, each printing subsystem including a linear printhead extending in a in-track direction [in-track direction 404, p0043 & p0057-0060];
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [test marks printed by the various lineheads, p0063 – the Examiner notes that although the digital image data for printing of the test marks is not explicitly stated, it is necessary that the data to have been provided to the printing system in order to produce the disclosed printed test marks, therefore, the Examiner interprets this limitation as being inherently present in some manner]; 
b) printing the test target using the digital printing system to provide a printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads ... to obtain better registration across the width of the document it can be useful to have multiple segments in the cross-track direction, p0063 & p0085]; 
c) using a digital image capture system to capture an image of the printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads, p0063]; 
d) automatically analyzing the captured image to determine a measured in-track position for each of the alignment marks [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors. Print a second copy of the print job using the local color plane correction values for the at least one document in the print job, p0086 – the Examiner notes that although “automatically” is not explicitly stated, the disclosure does state that it is the processor that is receiving, determining and correcting for registration errors while not mentioning human intervention at all.  Therefore, it is interpreted that this monitoring and correctional process is being performed automatically during print job execution]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors [Errors in registration for the remaining color planes can be determined by comparing each color plane to the reference color plane ... Color plane 402 has color registration errors in both the in-track direction 404 and the cross-track direction 406 in the illustrated aspect, p0057 & p0063]; 
f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position [Methods for providing smoothly varying corrections can include using linear interpolation to adjust local corrections for adjacent segments. Interpolation with curvature can be used if needed. A smooth curve, such as a spline function (piecewise defined polynomial functions having matching values and matching slopes at segment boundaries), can be used to provide gradually varying local color correction values, p0081 & p0084]; and 
g) storing a representation of the in-track position correction function in the digital memory [the local color plane correction values or the locally adjusted global color plane correction values are stored in the storage device, p0088]; 
h) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction [multiple segments in the cross-track direction ... Registration marks 2004 are located in margins 1502 outside the boundaries of Document N. In addition, registration marks 2006 are located within the boundaries of the printed document, p0085]; 
i) determining corrected image lines by resampling the digital image data responsive to the stored representation of the in-track position correction function [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors, p0086]; and 
wherein the in-track position correction function is non-linear.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image by eliminating in-track registration errors.
Although Ambruster appear to suggest wherein the in-track position correction function is non-linear [Methods for providing smoothly varying corrections can include using linear interpolation to adjust local corrections for adjacent segments. Interpolation with curvature can be used if needed. A smooth curve, such as a spline function (piecewise defined polynomial functions having matching values and matching slopes at segment boundaries), can be used to provide gradually varying local color correction values, p0084], Ambruster does not explicitly disclose wherein the in-track position correction function is non-linear.
Sreekumar discloses in a related system from the same field of endeavor [Abstract] wherein the in-track position correction function may also include such as a non-linear correction function [the color registration model 435 can take different forms besides the simple linear model given in Eq. (5). For example, the model can include terms for higher-order polynomial functions such as higher-power terms (e.g., Cn2) [i.e. non-linear function] or cross-terms (e.g., C1C2), col. 12 lines 63-67].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kuo in view of Ambruster the support wherein the in-track position correction function is non-linear as disclosed by Sreekumar because it allows the user to selected the most appropriate function for correction according to the desired accuracy a particular function may provide.

Regarding claim 2: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9.
Kuo discloses wherein the digital printing system includes a plurality of printing subsystems for printing a corresponding plurality of color channels [printing module 31, 32, 33, 34, 35 produces a single-color toner image for transfer using a respective transfer subsystem 50 (for clarity, only one is labeled) to a receiver 42 successively moved through the modules, col. 6 lines 37-44].
Kuo appears to fail to explicitly disclose wherein the digital printing system includes a plurality of color channels, wherein one of the color channels is designated to be a reference color channel and the other color channels are designated to be non-reference color channels, and wherein the reference positions for the alignment marks for the non-reference color channels are determined responsive to the measured positions of one or more alignment marks printed with the reference color channel.
Armbruster discloses wherein the digital printing system includes a plurality of color channels [linehead 106-1, 106-2, 106-3, 106-4 applies a different colored ink to the surface of the print medium 112 that is adjacent to the lineheads, p0046], wherein one of the color channels is designated to be a reference color channel and the other color channels are designated to be non-reference color channels [cross-track and in-track color registration errors produced by the translation of a color plane relative to another color plane. Relative translation is one type of color registration error. Typically, one color plane is used as a reference color plane 400. By way of example only, the reference color plane can be black, p0057], and wherein the reference positions for the alignment marks for the non-reference color channels are determined responsive to the measured positions of one or more alignment marks printed with the reference color channel [Errors in registration for the remaining color planes can be determined by comparing each color plane to the reference color plane, p0057 & p0063].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image.

Regarding claim 3: Kuo in view of Armbruster discloses the method of claim 2, wherein a predefined color channel is designated to be the reference color channel [one color plane is used as a reference color plane 400. By way of example only, the reference color plane can be black, p0057].

Regarding claim 4: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9, wherein the reference positions correspond to ideal positions of the alignment marks [Since the cross-track direction 275 will be aligned with the length of the linear printhead 250, each line 400 will be printed using a different portion of the linear printhead 250. Within the context of the present invention, the term "portion of the linear printhead 250" refers to a light source 255, or a group of light sources 255, located in a localized region of the linear printhead 250. The lines 400 extend in a length direction 405, which is preferably parallel to the in-track direction 270 [interpreted as corresponding to an ideal position], and produce printed lines having linewidths that vary along the length direction 405, col. 16 lines 44-53].

Regarding claim 5: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9, wherein the printed test target is on a print medium, and wherein the digital image capture system captures an image of the printed test target on the print medium [A print line image step 315 is used to print a line image 310 ... a scan printed line image step 320 is next used to capture an image of the printed line image. In some arrangements, the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100. In other arrangements, an operator can remove the printed line image from the printer 100 and an external imaging system (e.g., a flatbed scanner) can be used to provide the captured image. The spatial resolution of the captured image should be large enough to determine the linewidth of the printed lines 400 with sufficient accuracy, col. 16 lines 22-23 & col. 17 line 64 – col. 18 line 15].

Regarding claim 6: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9, wherein the printed test target is on an imaging surface, the imaging surface being a surface of a photoconductor, a surface of an intermediate transfer member or a surface of a transport web, and wherein the digital image capture system captures an image of the printed test target on the imaging surface [the toner image is transferred from the photoreceptor 206 to the intermediate transfer member 112, and from there to the receiver 42. Registration of the separate toner images is achieved by registering the separate toner images on the receiver 42, as is done with the NEXPRESS SX 3900. In some embodiments, a single transfer member is used to sequentially transfer toner images from each color channel to the receiver 42. In other embodiments, the separate toner images can be transferred in register directly from the photoreceptor 206 in the respective printing module 31, 32, 33, 34, 25 to the receiver 42 without using a transfer member. Either transfer process is suitable when practicing this invention. An alternative method of transferring toner images involves transferring the separate toner images, in register, to a transfer member and then transferring the registered image to a receiver, col. 10 lines 55-66].

Regarding claim 8: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9, wherein the plurality of alignment marks includes at least ten alignment marks [image 310 is defined by digital image data specifying a plurality of lines 400 to be printed at different cross-track positions (i.e., positions separated in the cross-track direction 275) as shown in Figure 6, col 16 lines 40-44].

Regarding claim 10: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9, wherein the light sources of the linear printhead are LED light sources [LED writers associated with the printing modules 31, 32, 33, 34, 35 (e.g., for black (K), yellow (Y), magenta (M), cyan (C), and red (R) color channels, respectively), col. 8 lines 40-45].

Regarding claim 13: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9.
Neither Kuo nor Armbruster appear to disclose wherein the resampling of the image lines of the digital image is also responsive to a resize factor.
Sreekumar discloses wherein the resampling of the image lines of the digital image is also responsive to a resize factor [the documents that have been ripped for printing are resized to a lower spatial resolution to provide the image regions 500 required for analysis. The reference image regions 510 are preferably stored at the same spatial resolution for easy comparison with the image regions 500. In other embodiments, the input image can be ripped a first time to obtain the image data for printing, and can be ripped a second time to a lower spatial resolution to obtain the image data needed for analysis. For example, the documents can be ripped at a low spatial resolution (e.g., 5-10 pixels/inch) for analysis purposes, whereas the documents need to be ripped to 600 pixels/inch or higher for printing. Ripping the documents at a lower spatial resolution requires less time than is required for ripping them at higher spatial resolutions for printing. At spatial resolutions of 5-10 pixels/inch, the image data has sufficient resolution to identify ink coverage patterns that can lead to issues such as color-to-color registration errors, col. 19 lines 37-67].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kuo in view of Ambruster the support wherein the resampling of the image lines of the digital image is also responsive to a resize factor as disclosed by Sreekumar because it insures sufficient data is at a resolution for analysis to identify coverage patterns that can lead to issues with color-to-color registrations.

Regarding claim 14: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9, wherein the digital image capture system is a component of the digital printing system [the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100, col. 17 line 64 – col. 18 line 4].

Regarding claim 16: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9.
	Kuo appears to fail to disclose printing the corrected image lines using the digital printing system to provide a printed image with reduced in-track position errors.
Armbruster discloses disclose printing the corrected image lines using the digital printing system to provide a printed image with reduced in-track position errors [a subsequent copy of the print job is printed using the local color plane correction values or the locally adjusted global color plane correction values, p0088].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image by eliminating in-track registration errors.

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US Patent 9712712) in view of Armbruster et al. (US PgPub 20150116408) and further view of Foote et al. (US Patent 6008826 as provided by the applicant).
Regarding claim 9: Kuo discloses a method for correcting in-track position errors in a digital printing system having a linear printhead, the linear printhead extending in a cross-track direction and including an array of light sources for exposing a photosensitive medium, comprising: 
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [line image 310 is defined by digital image data specifying a plurality of lines 400 to be printed at different cross-track positions (i.e., positions separated in the cross-track direction 275). Since the cross-track direction 275 will be aligned with the length of the linear printhead 250, each line 400 will be printed using a different portion of the linear printhead 250 ... before the rows in the captured image are averaged together, a skew correction operation is performed to detect and correct any skew in the captured image to insure that the printed lines are aligned with the columns in the captured image. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 16 lines 40-47 & col. 18 lines 16-44]; 
b) printing the test target using the digital printing system to provide a printed test target [each line 400 will be printed using a different portion of the linear printhead 250, col. 16 lines 45-47]; 
c) using a digital image capture system to capture an image of the printed test target [a scan printed line image step 320 is next used to capture an image of the printed line image. In some arrangements, the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100. In other arrangements, an operator can remove the printed line image from the printer 100 and an external imaging system (e.g., a flatbed scanner) can be used to provide the captured image, col. 17 line 64 – col. 18 line 15]; 
d) using a data processing system to automatically analyze the captured image to determine a measured in-track position for each of the alignment marks [lines 400 extend in a length direction 405, which is preferably parallel to the in-track direction 270, and produce printed lines having linewidths that vary along the length direction 405 ... detect linewidths step 325 is used to analyze the captured image to determine linewidth parameters representing linewidths of the plurality of lines in the printed line image at a plurality of positions along the length direction. This step is performed automatically using a data processor, col. 16 lines 21-39 & col. 18 lines 16-20]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining an in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross- track position; g) storing a representation of the in-track position correction function in a digital memory; h) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; i) determining corrected image lines by resampling the digital image data responsive to the stored representation of the in-track position correction function; wherein the in-track position correction function is non-linear.
Kuo discloses adjustments in registration can be also accomplished but does provide details [Other adjustment mechanisms can also be provided to adjust other geometrical parameters such as skew between the linear printhead and the axis of the imaging member [interpreted to mean in-track misalignment]; e.g. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 11 lines 56-59, col. 16 lines 40-47 & col. 18 lines 16-44] thus, Kuo appears to fail to disclose e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining an in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross- track position; g) storing a representation of the in-track position correction function in a digital memory; h) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; i) determining corrected image lines by resampling the digital image data responsive to the stored representation of the in-track position correction function; wherein the in-track position correction function is quantized to integer in-track position corrections.
Armbruster discloses in a related system from the same field of endeavor [correction color-to-color registration, p0088] including one or more printing subsystems, each printing subsystem including a linear printhead extending in a in-track direction [in-track direction 404, p0043 & p0057-0060];
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [test marks printed by the various lineheads, p0063 – the Examiner notes that although the digital image data for printing of the test marks is not explicitly stated, it is necessary that the data to have been provided to the printing system in order to produce the disclosed printed test marks, therefore, the Examiner interprets this limitation as being inherently present in some manner]; 
b) printing the test target using the digital printing system to provide a printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads ... to obtain better registration across the width of the document it can be useful to have multiple segments in the cross-track direction, p0063 & p0085]; 
c) using a digital image capture system to capture an image of the printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads, p0063]; 
d) automatically analyzing the captured image to determine a measured in-track position for each of the alignment marks [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors. Print a second copy of the print job using the local color plane correction values for the at least one document in the print job, p0086 – the Examiner notes that although “automatically” is not explicitly stated, the disclosure does state that it is the processor that is receiving, determining and correcting for registration errors while not mentioning human intervention at all.  Therefore, it is interpreted that this monitoring and correctional process is being performed automatically during print job execution]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors [Errors in registration for the remaining color planes can be determined by comparing each color plane to the reference color plane ... Color plane 402 has color registration errors in both the in-track direction 404 and the cross-track direction 406 in the illustrated aspect, p0057 & p0063]; 
f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position [Methods for providing smoothly varying corrections can include using linear interpolation to adjust local corrections for adjacent segments. Interpolation with curvature can be used if needed. A smooth curve, such as a spline function (piecewise defined polynomial functions having matching values and matching slopes at segment boundaries), can be used to provide gradually varying local color correction values, p0081 & p0084]; and 
g) storing a representation of the in-track position correction function in the digital memory [the local color plane correction values or the locally adjusted global color plane correction values are stored in the storage device, p0088]; 
h) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction [multiple segments in the cross-track direction ... Registration marks 2004 are located in margins 1502 outside the boundaries of Document N. In addition, registration marks 2006 are located within the boundaries of the printed document, p0085]; 
i) determining corrected image lines by resampling the digital image data responsive to the stored representation of the in-track position correction function [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors, p0086]; and 
wherein the in-track position correction function is quantized to integer in-track position corrections.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image by eliminating in-track registration errors.
Ambruster does not explicitly disclose wherein the in-track position correction function is quantized to integer in-track position corrections.
Foote discloses in a related system from the same field of endeavor [Abstract] wherein the in-track position correction function is quantized to integer in-track position corrections [correction to the number of scan cycles delay is equal to: Y error * scan resolution. For example, if Y error=0.015 inch and the scan resolution is 1200 scan lines per inch, then the correction is 1200 * 0.015=18 lines [i.e. integer position increments], col. 6 lines 60-65].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kuo in view of Ambruster the support wherein the in-track position correction function is quantized to integer in-track position corrections as disclosed by Foote because it allows for a quick computation to determine a correctional amount.

Regarding claim 17: Kuo in view of Armbruster and Foote discloses the method of claim 11.
	Kuo appears to fail to disclose printing the corrected image lines using the digital printing system to provide a printed image with reduced in-track position errors.
Armbruster discloses disclose printing the corrected image lines using the digital printing system to provide a printed image with reduced in-track position errors [a subsequent copy of the print job is printed using the local color plane correction values or the locally adjusted global color plane correction values, p0088].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image by eliminating in-track registration errors.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/18/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672